PREGERSON, Circuit Judge,
dissenting:
For twenty-three days, the sheriff did not trouble himself to take Jerome Clemmons’s complaint seriously. The California Supreme Court has recognized that the sheriff must exercise reasonable diligence when carrying out a court order. See Vallindras v. Mass. Bonding & Ins. Co., 42 Cal.2d 149, 156, 265 P.2d 907 (1954). Even an “ordinarily intelligent and informed layman,” id. at 154, 265 P.2d 907, could see that Jerome Clemmons was being detained pursuant to an order naming *490a different person: James Clemmons. I dissent.